

117 HRES 470 IH: Supporting the right of LGBTQI+ people to equal and inalienable human rights, economic rights, civil rights, and social and political equity at home and abroad and condemning discrimination, persecution, and violence against LGBTQI+ identifying individuals and communities everywhere, including in Europe and Eurasia.
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 470IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Keating (for himself, Mr. Cicilline, Mr. Deutch, Ms. Jacobs of California, Mr. Malinowski, Ms. Titus, Mr. Castro of Texas, Ms. Wild, Mr. McGovern, Mr. Costa, Mr. Takano, and Mr. Pappas) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the right of LGBTQI+ people to equal and inalienable human rights, economic rights, civil rights, and social and political equity at home and abroad and condemning discrimination, persecution, and violence against LGBTQI+ identifying individuals and communities everywhere, including in Europe and Eurasia.Whereas Articles 2 and 7 of the Universal Declaration of Human Rights state that all people are entitled to the rights and freedoms in the Declaration without distinction of any kind such as race, color, sex, language, religion, political opinion or other opinion, national or social origin, property, birth, or other status, and Articles 2, 14, and 26 of the International Covenant on Civil and Political Rights reinforce this right to equality for all with no distinction;Whereas Articles 19 and 20 of the Universal Declaration of Human Rights and Articles 2, 14, and 26 of the International Covenant on Civil and Political Rights ensure freedom of expression and freedom of association for all individuals;Whereas globally, including in some countries in Europe and Eurasia, lesbian, gay, bisexual, transgender, queer, and intersex (referred to in this resolution as LGBTQI+) communities have faced increasingly hostile environments, fueled by increasing democratic backsliding and discriminatory rhetoric by politicians across the region;Whereas some European countries are considered to have among the world’s strongest rights and protections for LGBTQI+ persons, and a number of other countries in Europe and Eurasia have made progress in expanding rights and protections for LGBTQI+ persons, despite continuing challenges in the region;Whereas the right to equal treatment and nondiscrimination is enshrined in the Charter of the Fundamental Rights of the European Union, the Treaty on European Union, and the Treaty on the Functioning of the European Union;Whereas the 47 member states of the Council of Europe agreed in 2010 to a Recommendation from its Committee of Ministers on measures to combat discrimination on the grounds of sexual orientation or gender identity;Whereas some countries in Europe and Eurasia do not explicitly include sexual orientation, sex characteristics, or gender identity and expression as protected grounds in antidiscrimination laws, and as a result place marginalized populations in danger of discrimination and violence;Whereas in many countries in Europe and Eurasia LGBTQI+ communities that already face marginalization have experienced increased levels of homelessness and economic insecurity during the COVID–19 pandemic;Whereas hate speech and online and physical abuse against LGBTQI+ communities in Europe and Eurasia have been exacerbated by the COVID–19 pandemic;Whereas European and multinational organizations lack systematic monitoring, documentation, and data collection surrounding hate crimes against LGBTQI+ identifying individuals and concerning violence against LGBTQI+ communities;Whereas many governments at either the national or regional level, including in Turkey, Poland, and Hungary municipal governments, have taken actions that curtail the rights of or negatively target LGBTQI+ people;Whereas Polish local governments in the form of regional, county, or municipal governing bodies have passed resolutions declaring themselves to be LGBT-Free Zones or free from LGBT Ideology;Whereas expressions of bigotry and hostility by authorities may result in increased acts of violence and hate crimes against LGBTQI+ individuals;Whereas LGBTQI+ people have faced increasing violence from which authorities have not protected them, including violence against participants in pride parades;Whereas, in many countries, antitrans rhetoric has been linked to an increase in transphobic hate crimes over the past several years, including multiple murders of transgender individuals in Europe and Eurasia in recent years;Whereas opposition to trans rights has grown in much of Europe and Eurasia, in some cases causing a regression in legal gender recognition policies;Whereas legal gender recognition has stagnated or reversed, with some countries withdrawing or restricting the right to legal gender recognition in law, including to various degrees in Hungary, Kyrgyzstan, and Kazakhstan;Whereas in some instances authorities across Europe and Eurasia have failed to classify hate crimes committed against LGBTQI+ individuals as such, including murder, other acts of violence, and extortion;Whereas government officials in Hungary and Poland have used anti-LGBTQI+ rhetoric in the political sphere, which civil society groups have linked to an increase in violence against LGBTQI+ identifying people, as well as introduced legislative actions that have limited the rights of LGBTQI+ people;Whereas Russian President Vladimir Putin has stated that he will not introduce marriage equality in the Russian Federation as long as he remains in power;Whereas Russian authorities have imposed fines on Russian citizens, prohibited rallies and performances, and blocked websites on the basis of a 2013 law banning propaganda to minors about non-traditional sexual relationships;Whereas in the Chechen Republic of the Russian Federation, authorities in 2017 and again in the winter of 2018–2019 detained and tortured gay men in a campaign of arrests, torture, and extrajudicial executions in what has since become known as the gay purge;Whereas, in February of 2020, journalist Elena Milashina, who first reported on the gay purge in Chechnya, was attacked by what appeared to be an organized mob in the Chechen capital of Grozny and was later the target of a death threat delivered on Instagram by Ramzan Kadyrov, the leader of the Chechen Republic;Whereas the United States and European Union have sanctioned two Russian officials in Chechnya for their role in the persecution of LGBTQI+ identifying people in the region;Whereas the severity of these attacks prompted the United States and 15 other countries to support the appointment of an Organization for Security and Co-operation in Europe rapporteur in 2018 to examine gross violations of human rights, torture, extrajudicial killings, forced disappearances, and impunity;Whereas, despite significant difficulties, many governments in European and Eurasian countries have made positive progress toward LGBTQI+ equality and human rights in recent years;Whereas many countries in Europe and Eurasia allow same-sex marriage and same-sex civil unions, including Montenegro which in 2020 became the first Western Balkan country to legalize same-sex civil partnership;Whereas, in 2020, a court in Turkey reversed a previous ban on pride parades in the country;Whereas, on March 11, 2021, the European Parliament passed a resolution declaring an LGBTIQ Freedom Zone in response to concerning developments related to the human rights situation for LGBTQI+ communities in the European Union; andWhereas the United States and its transatlantic allies and partners must explore avenues for cooperation in support of the human rights, civil rights, social rights, and economic rights of LGBTQI+ identifying people and in building coalitions in support of equality in the United States, Europe, Eurasia, and across the world: Now, therefore, be itThat the House of Representatives— (1)reinforces that the United States Government has an obligation to promote and protect the human rights of all people, a central value of our country, including those of LGBTQI+ identifying individuals at home and abroad;(2)finds that it is the responsibility of all governments to ensure that the equal rights of LGBTQI+ people are respected;(3)calls on the Department of State, the United States Agency for International Development, and other Federal agencies to include the promotion of equal rights for LGBTQI+ identifying people in their work;(4)strongly condemns all acts of discrimination, persecution, and violence, including bigoted rhetoric and hate crimes, committed against any person based on their sexual orientation, gender identity, gender expression, or sex characteristics;(5)calls on governments across Europe and Eurasia to foster safe and equitable environments for all people, including those within the LGBTQI+ community;(6)recognizes the progress that many countries across Europe and Eurasia have achieved in ensuring equal rights for LGBTQI+ identifying individuals and communities;(7)calls on any governments with such a policy to rescind all designation of counties, regions, or municipalities as LGBT-Free Zones and quickly implement measures to reintroduce equitable local practices and root out systematized discrimination in governing practices;(8)urges the United States Government to continue to assist in the development and implementation of training programs in European and Eurasian countries, and within multilateral bodies, to bolster antidiscrimination practices and promote LGBTQI+ equity and inclusion;(9)urges the United States Government to increase funding for LGBTQI+ human rights organizations in Europe and Eurasia so that they are better equipped to respond to growing anti-LGBTQI+ forces;(10)expresses concern that young LGBTQI+ individuals experience harassment beginning in school, and calls for European and Eurasian governments to take action and provide LGBTQI+ children the same rights to equality in the educational system as all students;(11)calls for better and more comprehensive reporting of anti-LGBTQI+ hate crimes in Europe and Eurasia and for transatlantic cooperation on data collection and reporting systems for anti-LGBTQI+ hate crimes and bias-motivated violence in Europe, Eurasia, and the United States;(12)continues to support the fundamental human rights, civil rights, social rights, and economic rights of all LGBTQI+ identifying people on both sides of the Atlantic; and(13)encourages further protection for LGBTQI+ and other marginalized communities around the world.